                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
RONALD J. RESMINI, LTD. LAW                 )
OFFICES, AND RONALD J.                      )
RESMINI, INDMDUALLY,                        )
    Plaintiffs,                             )
                                            )
                                            )
                                                       C.A. No. 18-383-JJM-PAS
      v.
                                            )
NICHOLAS P. TOURIS AND PPLS,                )
INC.,                                       )
      Defendants.                           )
__________________________ )

                                         ORDER

      Defendants, Nicholas P. Touris and PPLS, Inc. , have moved to dismiss

Plaintiffs' Complaint for failure to state a claim or, alte1·natively, to transfer the case

to the United States District Court for the Southern District of Florida. ECF No. 9.

For reasons set forth below, the Court GRANTS the Defendants' motion and orders

this action transferred to the United States District Court for the Southern District

of Florida under 28 U.S. C. § 1404(a).

I.    BACKGROUND

      Plaintiffs, Ronald J. Resmini and his law offices, Ronald J. Resmini, Ltd. Law

Offices, brought this action arising from a transaction in which Ronald J. Resmini

Ltd. Law Offices entered an agreement to purchase the telephone number (401) 444-

4444 from Defendant PPLS. Mr·. Resmini and his law offices filed a Complaint in

Rhode Island asserting claims for breach of contract and fraud stemming from the
phone number purchase. The contract at issue contains a (1) mandatory choice of

venue provision for Broward County, Florida, and (2) damages limitation of $35,000.


II.    STANDARD OF REVIEW

        Defendants seek to enforce a mandatory forum-selection clause through their

Motion to Dismiss. ECF No. 9. This Court's recent decision in Kula v. Every Watt

Matters, LLC, No. CV 17-297-JJM-PAS, 2018 WL 1595981 (D.R.I. Mar. 29, 2018) sets

forth the applicable law and analogous facts. In Kula, this Court noted, "A mandatory

forum selection clause has a 'strong presumption of enforceability,' and ought to be

enforced unless the resisting party can show one of three criteria: 'that enforcement

would be unreasonable and unjust, or that the clause was invalid for such reasons as

fraud or overreaching ... [or that] enforcement would contravene a strong public policy

of the forum in which uit is brought."' Kula, 2018 WL 1595891, at *1 (citing Rivera

v. Centro Medico de Turabo, Inc., 575 F.3d 10, 18 (1st Cir. 2009) (alterations in

original)).

III.   DISCUSSION

       A.     Plaintiffs have not shown that enforcing the forum-selection clause
              would be unreasonable and unjust

       First, Plaintiffs argue that enforcing this clause would be unreasonable and

unjust. ECF No. 11-1 at 4 ("To even suggest the transfer and require Rhode Island

witnesses and Plaintiffs and supporting material live witnesses outside the

jurisdiction of Rhode Island does not serve the ends of justice."). There is nothing

averred in the Complaint, or supported by any evidence submitted with its objection

that would support a finding that application of the forum-selection clause here is


                                          2
unreasonable or unjust.     Plaintiff signed the sales agreement with the explicit

condition that the parties their bring disputes in Broward County, Florida. ECF No.

9-2 at 3, ~ 7 ("This Agreement is subject to the laws of the State of Florida, without

regard to its conflict of laws principles. Venue for any action shall be in Broward

County, Florida").

      B.     Plaintiffs have not shown that the forum-selection clause was the
             product of fraud or coercion

      Second, for a forum-selection clause to be unenforceable because of fraud,

Plaintiffs must show that the inclusion of that clause in the contract was the product

of fraud or coercion. Kula, 2018 WL 1595981, at *2 (citing Lambert v. Kysar, 983

F.2d 1110, 1121 (1st Cir. 1993)). Plaintiffs have not done so. While the Plaintiffs raise

issues of fraud, they raise no claims of fraud over the mandatory forum clause.

      C.     Plaintiffs have not shown that enforcing the forum -selection clause
             would contravene public policy

      Finally, Plaintiffs have offered no evidence that enforcing this forum-selection

clause would contravene a strong public policy of this forum.         In fact, Plaintiffs

concede in their brief "[t]here remains to be seen whether or not the activities of the

Defendant amount to fraud or coercion." ECF No. 11-1 at 4-5.

IV.   CONCLUSION

      So to effectuate the mandatory forum-selection clause, the Court GRANTS the

Defendants' Motion (ECF No.9) and exercises its discretion under 28 U.S. C.§ 1404(a)

and orders this action transferred to the United States District Court for the

Southern District of Florida.




                                           3
John J . McConnell, J1·.
United States District Judge

October 3, 2018




                               4
